Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/21 has been entered.
 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 6-8, 11-15, 24, 29-31, 40-52 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Close et al, U.S. Patent Application Publication No. 2005/0148261 in view of Anderson et al, U.S. Patent No. 4,100,324 with evidence from definition of staple fibers from Textile Glossary.  Close et al discloses a tissue product comprising a coform layer having deposited on an exterior surface thereof a very lightweight meltblown fiber layer in order to reduce lint.  The microfiber layer can have a basis weight of less than 6 gsm, or less than 4 to about 2 gsm.  See paragraphs 0015-0016 and 0090.  The meltblown fibers can have a diameter of less than 5 microns.  See paragraph 0019.  The material is useful as various types of tissues,  towels and wipes.  See paragraph 0041.  The material can be a coform.  See paragraph 0042.  The fibers of the coform can comprise various types of pulp including those claimed in claims 6 -
With regard to the claims as amended 3/26/20, Close does not disclose a surface binding agent.  Note that page 9, lines 26-20 discuss surface binding agents and the example provided is a latex which is an emulsion of a polymer.  A meltblown fiber layer is not equivalent in any way to a latex.  
Close differs from the claimed invention because it does not disclose the length of the thermoplastic filaments in the coform layer or less than 30% filaments in the coform layer. 
However,   Anderson discloses a nonwoven material which may be a single ply.  The nonwoven is made by a coform process and is a coform layer comprising wood pulp and synthetic polymer fibers. Anderson teaches that suitable conforms include 1-80% polymeric microfibers having a length greater than that of staple fibers (see col. 2, lines 28-54) and the balance wood pulp, (see claim 7).  It is noted that staple fibers generally have a length of 1.6 to 8 inches which meets the claimed length limitations.  See attached definition from Textile Glossary.  Thus, the fibers of Anderson would be considered to meet the limitation of continuous filaments as claimed because the instant specification defines continuous or semi-continuous filaments as having a length of greater than 5.08 cm, (see page 5, lines 10-11 of the instant specification).  The fibers/filaments of Anderson meet that limitation.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have employed staple fibers having a length as set forth in Anderson to form the coform of Close, in view of the teaching of Anderson of the suitability of using fibers having a length greater than that of staple fibers to form a coform layer and to have selected an amount of filaments within the range of 1-80% as taught by Anderson in order to form a web having the desired low lint, strength, softness, degradability, etc.  
With regard to the limitation that the pulp fibers are randomly distributed, since Close employs a coform process, which is the same process employed in the instant invention, the resulting fabric would necessarily have random distribution of the pulp and synthetic fibers/filaments.  
Close does not disclose the claimed lint value, dry lint score or VFS, although it does disclose that the materials have improved lint production due to the presence of the outer microfiber layer.  However, it is reasonable to presume that the structure of Close would have the claimed properties.  Support for this presumption is found in the fact that the structure of Close is the same as the claimed structure and that the structure of Close is made by the same coform process as claimed.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA1977).
Applicant's arguments filed  2/15/22 have been fully considered but they are not persuasive. 
Applicant argues that Close teaches a coform process where pulp fibers are injected into two converging streams of filaments as shown in fig. 3 that produces a coformed fibrous structure ply that has a concentration of pup fibers in the center of the conformed fibrous structure ply, which is different from the claimed coform fibrous structure ply that comprises a plurality of individual pulp fibers that are randomly dispersed throughout the conformed fibrous structure ply.  
However, Close teaches that each ply can be either a homogenous mixture of fibers or have a stratified fiber furnish.   See paragraph 0050. Further, the pulp and thermoplastic filaments are randomly dispersed in a coform because each pulp fiber and each thermoplastic filament is not deposited in a particular position.  Further, Anderson, which is incorporated by reference into Close, also teaches that the particular structure of a coform can be controlled by how the components are mixed, in order to arrive at either a stratified structure or a mixture of fibers.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789